United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-1536
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

            Brien Leroy Watson, Jr., also known as Brian Watson

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
                 for the Southern District of Iowa - Central
                               ____________

                          Submitted: July 16, 2021
                            Filed: July 21, 2021
                               [Unpublished]
                               ____________

Before SHEPHERD, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.
      Brien Watson appeals after the district court1 revoked his supervised release
and sentenced him to 11 months in prison. His counsel has moved for leave to
withdraw, and has filed a brief challenging the sentence.

      After careful review of the record, we conclude that the district court did not
abuse its discretion in sentencing Watson, as it properly considered the applicable 18
U.S.C. § 3553(a) factors, see 18 U.S.C. § 3583(e); there was no indication that it
overlooked a relevant factor, or committed a clear error of judgment in weighing
relevant factors, see United States v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009)
(substantive reasonableness of revocation sentence is reviewed under deferential
abuse-of-discretion standard); see also United States v. White Face, 383 F.3d 733,
740 (8th Cir. 2004) (district court need not mechanically list every § 3553(a) factor
when sentencing defendant upon revocation; all that is required is consideration of
relevant matters and some reason for court’s decision); and the sentence was within
the advisory Guidelines range, and below the statutory limit, see 18 U.S.C.
§ 3583(e)(3).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-